Exhibit 10.1

THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (the “Amendment”) is
effective October 12, 2012, among GRAYMARK HEALTHCARE, INC., an Oklahoma
corporation (“GRMH”), SDC HOLDINGS, LLC, an Oklahoma limited liability company
(“SDC”) and APOTHECARYRx, LLC, an Oklahoma limited liability company (“ARx”
together with GRMH and SDC, jointly and severally the “Borrowers” and each a
“Borrower”), OLIVER COMPANY HOLDINGS, LLC, an Oklahoma limited liability company
(“OCH”), ROY T. OLIVER, an individual (“Oliver”), STANTON M. NELSON, an
individual (“Nelson”), ROY T. OLIVER, as Trustee of the Roy T. Oliver Revocable
Trust dated June 15, 2004 (the “Trust” and together with OCH, Oliver and Nelson,
the “Guarantors”) and ARVEST BANK, an Arkansas banking corporation (the “Bank”).

BACKGROUND:

A. The Bank, the Borrowers and the Guarantors are parties to the Amended and
Restated Loan Agreement dated December 17, 2010, as amended by the First
Amendment to Amended and Restated Loan Agreement dated effective January 1,
2012, and the Second Amendment to Amended and Restated Loan Agreement dated
effective June 30, 2012 (the “Loan Agreement”).

B. The Borrowers and the Guarantors have requested that the Bank amend the Loan
Agreement in connection with the proposed acquisition (the “Acquisition”) of the
membership interests of Foundation Surgery Affiliates, LLC, and Foundation
Surgical Hospital Affiliates, LLC.

C. The Bank has agreed to amend the Loan Agreement on the terms and conditions
set forth in this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Definitions. Except as otherwise defined in this Amendment, capitalized terms
used in this Amendment have the same definition in this Amendment as those terms
are defined in the Loan Agreement.

2. Amending Paragraph 1.2. Paragraph 1.2 of the Loan Agreement is hereby deleted
in its entirety and the following is inserted in its place:

 

  1.2 Borrower Subsidiaries. The direct and indirect subsidiaries of the
Borrowers as of the Closing Date, and all subsidiaries thereafter created or
acquired, except Foundation Surgery Affiliates, LLC, Foundation Surgical
Hospital Affiliates, LLC, and their respective subsidiaries.

 

THIRD AMENDMENT TO AMENDED

    

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

3. New Paragraph 1.9A. The following new paragraph 1.9A is hereby inserted
between paragraphs 1.9 and 1.10 of the Loan Agreement:

 

  1.9A Foundation. Foundation Surgery Affiliates, LLC, Foundation Surgical
Hospital Affiliates, LLC, and their respective direct or indirect subsidiaries
and affiliates, other than the Borrowers and the Borrower Subsidiaries.

4. Amending Paragraph 9.10. Paragraph 9.10 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in its place:

 

  9.10 Operation. The Borrowers agree to operate the Borrowers’ businesses
directly, or indirectly through the Borrower Subsidiaries in a prudent and
efficient manner consistent with normal industry practices and all governing
laws and regulations.

5. Amending Paragraph 9.11. Paragraph 9.11 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in its place:

 

  9.11 Qualifications; Licenses. Borrowers will take such actions or cause such
actions to be taken as might be required to maintain the existence of all
governmental and private permits, licenses and authorities of the Borrowers and
Borrower Subsidiaries, necessary or desirable to the continuation of the
Borrowers’ and Borrower Subsidiaries’ businesses and will comply with all
statutes and governmental regulations.

6. Amending Paragraph 10.4. The last sentence of paragraph 10.4 of the Loan
Agreement is hereby deleted in its entirety.

7. Amending Paragraph 10.8. Paragraph 10.8 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in its place:

 

  10.8 Limitation on Investments and New Businesses. Except as otherwise
permitted in the Loan Agreement, as amended from time to time, none of the
Borrowers or Borrower Subsidiaries will: (a) make any expenditure or commitment
or incur any obligation or enter into or engage in any transaction except in the
ordinary course of business; (b) engage directly or indirectly in any business
or conduct any operations except in connection with or incidental to their
respective present businesses and operations; or (c) make any acquisitions of or
capital contributions to or other investments in any person or entity, in each
case other than the planned and disclosed expansion of the sleep lab business at
any time.

8. Amendments to Second Amendment. The Second Amendment to Amended and Restated
Loan Agreement dated effective June 30, 2012 (the “Second Amendment”), is hereby
amended as follows:

 

  8.1 Amendment to Paragraph 12. Paragraph 12 of the Second Amendment is hereby
deleted in its entirety and the following is inserted in its place:

12. Consent to the Acquisition. Subject to the conditions set forth in paragraph
21, the Bank: (a) consents to the consummation of the Acquisition by GRMH or a
newly formed Borrower Subsidiary owned 100% by GRMH in a manner that satisfies
the condition for reversal of the credit and reinstatement in full of the Oliver
Guarantor’s obligations under their guaranty in accordance with Section 2 of the
Application Agreement dated effective August 24, 2012, as amended by the First
Amendment to Application Agreement of even date with this Amendment; (b) waives
the application of and agrees that paragraphs 10.1, 10.2, 10.3 and 10.10 of the
Loan Agreement will not apply to Foundation; (c) waives the application of and
agrees that the first, third and fourth sentences of paragraph 10.5 of the Loan
Agreement will not apply with respect to Foundation; and (d) waives the
application of and agrees that paragraph 10.8 of the Loan Agreement will not
apply to the Foundation assets and the equity interests of Foundation Surgery
Affiliates, LLC, and Foundation Surgical Hospital Affiliates, LLC. For purposes
of the Borrower financial reporting covenants (Minimum Net Worth, Debt Service
Coverage Ratio and positive EBITDA) under the Loan Agreement as amended,
Foundation will be included in accordance with GAAP.

 

THIRD AMENDMENT TO AMENDED

  -2-   

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

  8.2 Deleting Paragraphs 13, 14, 17 and 18. Paragraphs 13, 14, 17 and 18 of the
Second Amendment are hereby deleted in their entirety.

 

  8.3 Amendment to Paragraph 15. Paragraph 15 of the Second Amendment is deleted
in its entirety and the following is inserted in its place:

15. No Foundation Collateral. Neither the membership interests in nor assets of
Foundation Surgery Affiliates, LLC, and Foundation Surgical Hospital
Affiliates, LLC, and their respective subsidiaries will be Collateral under the
Loan Documents and will not be required to be pledged to Bank.

9. Foundation Advances. Notwithstanding any other provision of the Loan
Documents, GRMH is permitted to receive inter-company loans or advances from
Foundation for the purpose of paying GRMH’s operating expenses and satisfying
the Borrowers’ obligations to the Bank if: (a) such loans and advances are
subordinate in all respects to the Borrowers’ Obligations to the Bank on terms
reasonably satisfactory to the Bank; and (b) such loans or advances do not
violate (or are consented to under) any credit facility, operating agreement or
other agreement under which Foundation s bound (it being understood and agreed
that Foundation has no obligation to Borrowers or Bank under this paragraph 9 or
the Loan Agreement to make any such loans or advances to Borrowers).

10. Foundation Contributions. Notwithstanding any other provision of the Loan
Documents, no Borrower or Borrower Subsidiary may contribute, advance or
otherwise disburse funds to Foundation, except that: (a) GRMH may contribute to
Foundation, directly or indirectly, 90% of the funds acquired in an equity
offering by GRMH for the purpose of funding a surgical center, hospital or
similar, related or complementary business acquisition by Foundation, if 10% of
the funds acquired in that equity offering are applied to the Borrowers’
Obligations in accordance with the Loan Documents; and (b) if no uncured Default
exists and is continuing; and on or before April 1, 2013, the Borrowers (i) pay
or cause to be paid to the Bank in immediately available funds the aggregate of
all payments of principal that would otherwise become due under the Loan
Documents between April 1, 2013, and October 1, 2013, to be immediately applied
to Borrowers’ Obligations owed to the Bank in accordance with the Loan
Documents; and (ii) deposit or cause to be deposited in the Required Prepayment
Account the aggregate of all interest payments that would otherwise become due
under the Loan Documents between April 1, 2013, and October 1, 2013 (to be
applied by the Bank on the dates such interest payments become due, except that
after Default the Bank may immediately apply such funds to the Borrowers’
indebtedness to the Bank in the Bank’s sole and absolute discretion), then GRMH
may pay or cause one or more of its Borrower Subsidiaries to distribute to the
existing Foundation preferred holders $2,600,000.00 pursuant to the existing
Operating Agreements for Foundation. Except as permitted by this paragraph
10(b), no contribution, advance or other distribution may be made by any
Borrower or Borrower Subsidiary to any Foundation equity holder, while the
Borrowers’ Obligations to the Bank remain outstanding (it being understood and
agreed that payment of such distributions by Foundation from its own funds or
funds from other sources is not prohibited by this paragraph 10(b) nor governed
by the Loan Agreement).

 

THIRD AMENDMENT TO AMENDED

  -3-   

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

11. Further Covenants. The Borrowers and the Guarantors covenant to the Bank, as
follows:

 

  11.1 Foundation Ownership. 100% of the equity interests of Foundation Surgery
Affiliates, LLC, and Foundation Surgical Hospital Affiliates, LLC, will be owned
by GRMH or a wholly-owned subsidiary of GRMH.

 

  11.2 Governance. Contemporaneously with closing of the Acquisition, GRMH will
cause the Stockholders Agreement in the form circulated to the Bank’s counsel on
October 12, 2012, (the “Stockholders Agreement”) to be executed and delivered by
the parties thereto and the Stockholders Agreement will not be, directly or
indirectly, terminated, amended, modified or otherwise altered or avoided
without the Bank’s prior written consent. The “Covered Shares” (as defined in
the Stockholders Agreement) will not be subject to any other proxy, voting
agreement or voting trust, except as approved by the Bank or in the Loan
Agreement. Except for the Stockholders Agreement and Voting Agreement between
GRMH and the Shareholders named therein, a copy of which has been furnished to
Bank’s counsel on October 15, 2012, and which is also to be executed
contemporaneously with the closing of the Acquisition, there are no oral or
written agreements, arrangements or understandings with respect to the Covered
Shares or the Stockholders Agreement between or among GRMH or the Guarantors
and/or Foundation that have not been disclosed to the Bank in writing.

 

  11.3 Compliance Certificate. On the first day of each month, the Borrowers
will deliver to the Bank a certificate, signed by the Borrowers’ chief executive
officer and Stanton Nelson (as long as he is a member of the board of directors
of or employed as an officer by a Borrower or one of the Borrower Subsidiaries),
certifying to the Bank that the Borrowers and Borrower Subsidiaries are in full
compliance with all of the covenants in the Loan Documents, that no Default
exists under any of the Loan Documents and that none of them is aware of any
event that would, with or without notice, the passage of time, or both, be
reasonably likely to result in a Default under the Loan Agreement.

 

  11.4 Affiliate Transactions. Without the prior written consent of Bank which
shall not be unreasonably withheld, conditioned or delayed, neither the
Borrowers nor any Borrower Subsidiaries will enter into any transaction, other
than the Acquisition or as otherwise permitted in the Loan Agreement, as amended
from time to time, with Foundation on terms less favorable to the Borrower or
Borrower Subsidiary than such party could obtain in a third-party, arms-length
transaction.

 

THIRD AMENDMENT TO AMENDED

  -4-   

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

12. Release. On execution of this Amendment, each of the Borrowers and the
Guarantors hereby unconditionally and irrevocably release, acquit, waive and
forever discharge the Bank and its participants, subsidiaries, affiliates,
directors, officers, shareholders, employees, agents, attorneys, representatives
and each of their respective heirs, legal representatives, executors,
administrators, successors and assigns (the “Released Parties”) from any and all
duties, obligations, representations, claims, actions, suits, causes of action,
demands, liabilities, losses, damages, contracts, agreements, obligations,
accounts, defenses and offsets of any kind or character whatsoever, known or
unknown, suspected or unsuspected, in contract or in tort, at law or in equity,
asserted or assertable, now existing or hereafter to accrue which the Borrowers
or Guarantors ever had, now have or may hereafter have against the Released
Parties, jointly or severally, for or by any reason or matter, cause or thing
whatsoever occurring prior to the date of this Agreement, including without
limitation such claims and defenses as fraud, mistake, duress and usury which
relate, in whole or in part, directly or indirectly, to (a) the Loan Documents,
the loan transactions evidenced thereby or any agreements or commitments in
connection therewith; and (b) any past or present account relationship of the
Borrowers, the Guarantors or any of their affiliates with the Bank. In addition,
the Borrowers and Guarantors each agree not to sue any of the Released Parties
regarding any of the foregoing matters.

13. Oliver Guaranty. Contemporaneously with the execution and delivery of this
Amendment, Oliver, OCH and the Trust (together, the “Oliver Guarantors”) will
execute and deliver the First Amendment to Application Agreement in the form of
Exhibit “A” and the failure to do so will constitute a Default. If the
Acquisition has not been consummated on or before December 31, 2012, all prior
consents of the Bank to the Acquisition or related to any aspect of the
Acquisition will be deemed withdrawn effective on January 1, 2013, whether
contained in the Loan Agreement or herein; provided, however, to the extent not
specifically related thereto, all terms and conditions of the Loan Agreement, as
amended, shall remain in full force and effect.

14. Effectiveness. This Amendment may be executed in counterparts, each of which
will be deemed an original document, but all of which will constitute a single
document. This Amendment will not be binding on or constitute evidence of a
contract between the parties until such time as a counterpart of this document
has been executed by each party and the Bank has received original signatures
from each of the parties.

15. Supersession. Except as specifically amended by this Amendment, the Loan
Agreement and the other Loan Documents remain in full force and effect.

[Signature Pages Follow]

 

THIRD AMENDMENT TO AMENDED

  -5-   

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

  BANK:  

ARVEST BANK, an Arkansas banking

corporation

  By:  

/s/ Bradley W. Krieger

   

Bradley W. Krieger,

Executive Vice President and Regional Manager

 

THIRD AMENDMENT TO AMENDED

    

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

  BORROWER:  

GRAYMARK HEALTHCARE, INC., an

Oklahoma corporation

  By:  

/s/ Stanton M. Nelson

    Stanton M. Nelson, CEO   BORROWER:  

APOTHECARYRX LLC, an Oklahoma limited

liability company

  By:  

Graymark Healthcare, Inc., an Oklahoma

corporation, its Manager

    By:  

/s/ Stanton M. Nelson

      Stanton M. Nelson, CEO   BORROWER:  

SDC HOLDINGS, LLC, an Oklahoma limited

liability company

  By:  

Graymark Healthcare, Inc., an Oklahoma

corporation, its Manager

    By:  

/s/ Stanton M. Nelson

      Stanton M. Nelson, CEO   GUARANTOR:  

/s/ Stanton M. Nelson

  STANTON M. NELSON, individually

 

THIRD AMENDMENT TO AMENDED

    

AND RESTATED LOAN AGREEMENT

    



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement effective the date
first above written.

 

  GUARANTOR:  

OLIVER COMPANY HOLDINGS, LLC, an

Oklahoma limited liability company

  By:  

/s/ Roy T. Oliver

    Roy T. Oliver, Manager   GUARANTOR:  

/s/ Roy T. Oliver

  ROY T. OLIVER, individually   GUARANTOR:  

/s/ Roy T. Oliver

 

ROY T. OLIVER, Trustee of the Roy T. Oliver

Revocable Trust, u/t/a dated June 15, 2004

 

THIRD AMENDMENT TO AMENDED

    

AND RESTATED LOAN AGREEMENT

    